Citation Nr: 1415876	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-45 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for post gastrectomy syndrome.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970 and from December 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

As noted below, the issue of entitlement to a TDIU has been reasonably raised by the record. This issue is considered part and parcel to the Veteran's claim for an increased disability rating for post gastrectomy syndrome. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Travel Board Hearing at the Seattle, Washington, RO, before the undersigned Veterans Law Judge in March 2014.  The transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the post gastrectomy syndrome claim, at the March 2014 Travel Board hearing, the Veteran asserted that his condition had increased in severity since a November 2011 VA examination.  Therefore, a new VA examination is warranted.  The Veteran also reported at his hearing that his service-connected disorder made him unable to work as a truck driver.  Therefore as a claim for TDIU is a derivative claim of the Veteran's increased rating claim, this issue should be developed.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA treatment records that may exist.  In particular, obtain any available treatment records from the Spokane, VAMC.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).

2.  Send the Veteran and his representative a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.  In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do.

3.  After completing the above, schedule the Veteran for a VA gastrointestinal examination at an appropriate location to determine the current severity of his service-connected post gastrectomy syndrome.  The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder. 

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of his post gastrectomy syndrome to include effects on employment. The examiner must address the Veteran's contention that his current symptoms render him unemployable and are more severe than as reflected by a 40 percent rating.

c. The examiner must complete an independent review of the claims file, but the Board draws the examiner's attention to prior VA examination in November 2011.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.

e. All clinical findings must be reported in detail and correlated to a specific diagnosis.

4.  The Veteran should also be afforded a VA examination to determine the effect of his service-connected disabilities (post gastrectomy syndrome, tinnitus, malaria, and bilateral hearing loss) on his employability.

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

5.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought, including an evaluation of whether the Veteran should be considered for an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2013).  If it is determined that the Veteran meets the requirements of an extraschedular rating, the case should be referred to the Director of Compensation Service, for the consideration of an extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2013).  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


